UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1274



VALARIE PRICE,

                                             Plaintiff - Appellant,

          versus


FIRST STAR MORTGAGE, a/k/a US Bank; ANTHONY J.
CORCINI, Secretary Department of Veterans
Affairs; SAMUEL I. WHITE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-568-2)


Submitted: September 29, 2004             Decided:   October 12, 2004



Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Valarie Price, Appellant Pro Se.     Jonathan L. Hauser, TROUTMAN
SANDERS, LLP, Virginia Beach, Virginia, George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Valarie Price seeks to appeal the district court’s order

dismissing her claim against the Secretary of the Department of

Veterans Affairs for want of subject matter jurisdiction.      This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Price seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                               - 2 -